Abatement Order filed November 14, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-19-00839-CR
                                  ____________

                     ALAN WILLIAM NULL, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 209th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1443617

                           ABATEMENT ORDER

      The trial court appointed Crespin Michael Linton to represent appellant on
appeal. After the appointment, appellant retained Stephen D. Jackson to represent
him. On November 5, 2019, Jackson filed a motion to substitute as counsel.

      An appointed attorney shall represent the defendant until

      . . . charges are dismissed, the defendant is acquitted, appeals are
      exhausted, or the attorney is permitted or ordered by the court to
      withdraw as counsel for the defendant after a finding of good cause is
      entered on the record.

Tex. Code Crim. Proc. Ann. art. 26.04(j)(2).

      Accordingly, we ABATE this appeal and order as follows:

      1. The judge of the 209th District Court shall consider Jackson’s request to
          substitute counsel and shall determine whether appellant wishes to be
          represented by Jackson as retained counsel or whether appellant wishes
          and is entitled to appointed counsel.

      2. The judge shall ensure a record of any hearing is made, and shall order the
          trial clerk to forward a record of the hearing and a supplemental clerk’s
          record containing any orders regarding Jackson’s request to substitute
          counsel. The records shall be filed with this court by December 13, 2019.

      3. We will hold Jackson’s motion to substitute counsel pending receipt of the
          requested records.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after the
requested records are filed in this court.

                                    PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.